                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

KEMA LATRICE PARKER, #307399,                     )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )    CIVIL ACT. NO. 1:17-cv-310-ECM
                                                  )                (WO)
MICHAEL BRYAN, et al.,                            )
                                                  )
          Defendants.                             )

                        MEMORANDUM OPINION and ORDER

       On August 6, 2019, the Magistrate Judge entered a Recommendation (doc. 30)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED with prejudice for Plaintiff’s abandonment of her claims,

her failure to prosecute to prosecute this action, and her failure to comply with the orders

of this Court.

       A separate Final Judgment will be entered.

       Done this 16th day of September, 2019.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
